DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 12-24 in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that both Group I and Group II inventions relate to a generic limitation and there is no search and/or examination burden due to both groups sharing same technical features and relate to a single general inventive concept.  This is not found persuasive because the restriction is based on lack of unity of the two inventions due to the lacking the same or corresponding special technical feature.  Although both groups require the feature of a chlorinating reactor, a carbonation reactor connected to the chlorinating reactor, and a recovering device connected between the carbonation reaction and the chlorinating reactor, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-24 are pending.  Claims 12-24 are being examined.  Claims 1-11 are withdrawn from further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hunwick et al. (US 2014/0356267 A1).
Considering claim 12, Hunwick teaches a system for recycling carbon dioxide comprising a chlorinating reactor (20 of Fig. 1A); a carbonation reactor (26 and 30 of Fig. 1A) connected to the chlorinating reactor; and a recovering device (27 and 32 of Fig. 1A) connected between the carbonation reactor and the chlorinating reactor (Hunwick, Fig. 1A).  Paragraph [0073] of instant specification discloses the chlorinating reactor to be a stirred vessel.  Hunwick teaches that the leach reactor (20 of Fig. 1A) is a stirred tank (Hunwick, [0092]).  It should also be noted that the leach reactor of Hunwick is capable of reacting a calcium-containing and/or magnesium-containing silicate with ammonium chloride Hunwick, [0092]).
Considering claim 13, Hunwick teaches a first separator connected between the chlorinating reactor and the carbonation reactor configured to separate and then discharge silicon dioxide by teaching the silica may be filtered or otherwise separated from the aqueous phase prior to carbonation (i.e., second reactor) for production of valuable porous silica product (Hunwick, [0025]).
Considering claim 14, it should be noted that the claims are directed to a system and “wherein the calcium carbonate and/or the magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Hunwick is capable of being operated such that the calcium carbonate and/or the magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor.  Nonetheless, Hunwick teaches calcium carbonate and/or magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor (Hunwick, [0113]-[-1116]).
Considering claim 15, Hunwick teaches a second separator (27 of Fig. 1A) connected between the carbonation reactor and the recovering device, configured to separate and discharge the calcium carbonate and/or the magnesium carbonate (Hunwick, Fig. 1A and [0114]).
Considering claim 16, it should be noted that the claims are directed to a system and “the calcium-containing silicate and/or the magnesium-containing silicate are reacted with ammonium chloride, and ammonia gas is further generated in the chlorinating reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Hunwick is capable of reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride and generating ammonia gas in the chlorinating reactor ([0092] and [0018]-[0019]).  
Considering claim 17, Hunwick teaches an ammonia gas pipeline (line going from Leach reactor to Rectifying vessel of Fig. 1A) is further provided between the chlorinating reactor and the carbonation reactor and is configured to feed the ammonia gas generated by the chlorinating reactor to the carbonation reactor (Hunwick, Fig. 1A and [0029]-[0031]).
Considering claim 18, Hunwick teaches the recovering device is an evaporative concentrator by teaching a pressure-exchange set wherein pressure and temperature of the solution of ammonium salts is increased (Hunwick, [0095]).  “That separates the recovered ammonium chloride solution into water vapor and concentrated ammonium chloride solution, wherein the concentrated ammonium chloride solution is fed to the chlorinating reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The pressure-exchange set is capable of being operated such that the recovered ammonium chloride solution is separated into water vapor and concentrated ammonium chloride solution.  Hunwick teaches the ammonium chloride solution is fed to the chlorinating reactor ([0095]-[0096]).  Moreover, Hunwick teaches the Leach reactor may be in a series of stirred tanks (Hunwick, [0092]) and at higher pressure and temperature the ammonia is driven out of solution as a gas with water vapor (Hunwick, [0018]).  Thus, the final stirred tank in the series would be considered to be an evaporative concentrator wherein water vapor (along with ammonia gas) is separated from the ammonium chloride solution to generate a concentrated ammonium chloride solution.
Considering claim 19, Hunwick teaches the evaporative concentrator is further connected to the first separator through a heat exchanger (Hunwick, 21 of Fig. 1A).
Considering claim 20, the claims are directed to a system and “wherein in the chlorinating reactor, the calcium-containing silicate and/or the magnesium-containing silicate are reacted with ammonium chloride” does not impart any additional structural limitations to the system.  The chlorinating reactor of Hunwick is capable of reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride.  Nonetheless, Hunwick teaches reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride in the chlorinating reactor (Hunwick, [0018]).
Considering claim 21, Hunwick teaches the Leach reactor may be in a series of stirred tanks (Hunwick, [0092]) and at higher pressure and temperature the ammonia is driven out of solution as a gas with water vapor (Hunwick, [0018]).  Thus, the final stirred tank in the series would be considered to be an ammonia gas regeneration reactor (i.e., releases ammonia gas) and would be capable of being operated (i.e., increase temperature to decomposition temperature) such that it decomposes the ammonium chloride solution.
Considering claim 22, Hunwick teaches the ammonia gas regeneration reactor is further connected to the carbonation reactor through a gas pipeline (line going from Leach reactor to Rectifying vessel of Fig. 1A) for feeding the ammonia gas to the carbonation reactor (Hunwick, Fig. 1A and [0029]-[0031]).
Considering claim 23, Hunwick teaches the chlorinating reactor is a stirred vessel (Hunwick, [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunwick et al. (US 2014/0356267 A1) in view of Wang et al. (US 2013/0287673).
Considering claim 24, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for the carbonation reactor is any of a bubble column, an airlift loop reactor, and a fluidized bed.
Hunwick does not explicitly teach the carbonation reactor is a bubble column, an airlift loop reactor, or a fluidized bed.
However, Wang teaches bubbling CO2 directly into a high concentration Mg solution with ammonia water for carbonation (Wang, [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bubble column as the carbonation reactor in Hunwick’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because a bubble column is known in the art to be a suitable apparatus for carbonation of a magnesium ammonia solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734